        
THIRD AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


This Third Amendment to Amended and Restated Revolving Credit Agreement (herein,
the “Amendment”) is entered into as of July 24, 2020, by and among World
Acceptance Corporation (the “Borrower”), Wells Fargo Bank, National Association
together with the other financial institutions a party hereto (the “Lenders”)
and Wells Fargo Bank, National Association, as Administrative Agent and
Collateral Agent for the Lenders (the “Administrative Agent”).


Preliminary Statements


A.The Borrower, the Lenders, and the Administrative Agent are parties to a
certain Amended and Restated Revolving Credit Agreement, dated as of June 7,
2019 (as amended from time to time, the “Credit Agreement”). All capitalized
terms used herein without definition shall have the same meanings herein as such
terms have in the Credit Agreement.
B.The Borrower has requested that the Lenders make certain amendments to the
Credit Agreement, and the Lenders are willing to do so under the terms and
conditions set forth in this Amendment.


Now Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:


1.Amendments/All Lenders.


Subject to the satisfaction of the conditions precedent set forth in Section 3
below, Borrower, Agent and all Lenders agree that the Credit Agreement shall be
and hereby is amended as follows:


1.1The following definitions contained in Section 5.1 of the Credit Agreement
(Definitions) shall be amended and restated as follows:


“Advance Rate” means the following percentage based upon the Collateral
Performance Indicator as of the end of each month then most recently ended for
which monthly reports have been delivered to Agent, pursuant to Section 8.20 of
this Agreement:

Collateral Performance IndicatorAdvance RateLess than or equal to 18%80%Greater
than 18% but less than or equal to 19%79%Greater than 19% but less than or equal
to 20%78%Greater than 20% but less than or equal to 21%77%Greater than 21% but
less than or equal to 22%76%Greater than 22% but less than or equal to
23%75%Greater than 23%74%






--------------------------------------------------------------------------------



“Applicable Margin” means (a) initially 4.00% per annum and (b) commencing with
the Administrative Agent’s receipt of the monthly financial statements and other
documentation and reports required pursuant to Section 8.20 of this Agreement
for the calendar month ending June 30, 2020 the following percentage as set
forth in the matrix below (no downward rate adjustment being permitted if an
Event of Default or Default is outstanding):



EBITDA RatioApplicable MarginGreater than 6.0 to 1.03.50%Greater than 5.50 to
1.0 but less than or equal to 6.0 to 1.04.00%Less than or equal to 5.50 to
1.04.50%



For purposes of the foregoing (i) the Applicable Margin shall be adjusted
monthly in accordance with the matrix above, based upon the Administrative
Agent’s receipt of monthly financial statements and other documentation and
reports required pursuant to Section 8.20 of this Agreement, and effective the
first (1st) day of the month of the delivery of such financial statements and
other documentation and reports and (ii) if the Borrower fails to timely deliver
the applicable financial statements, documentation and reports or any other
Event of Default then exists, then at the Administrative Agent’s option, the
Applicable Margin will be increased to the highest rate of interest pursuant to
the above matrix, which rate of interest shall continue in effect until the
applicable financial statements are delivered. In the event that any financial
statement, covenant compliance certificate, documentation and reports delivered
pursuant to Section 8.20 of this Agreement is shown to be inaccurate (regardless
of whether this Agreement is in effect when such inaccuracy is discovered), and
such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, and only in such case, then the
Borrower shall immediately (i) deliver to the Administrative Agent a corrected
covenant compliance certificate for such Applicable Period, (ii) determine the
Applicable Margin for such Applicable Period based upon the corrected covenant
compliance certificate, and (iii) pay to the Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Period.


1.2 Section 12.13(ii) of the Credit Agreement (Amendments) shall be amended and
restated as follows:


(ii) no amendment or waiver pursuant to this Section shall, unless signed by
each Lender, extend the Termination Date, change the provisions of this Section
or Sections 2.11 or 2.12, change the provisions of Section 12.7 or any other
provision related to the pro-rata sharing of payments, the definition of
Defaulting Lender, Defaulting Lender Excess, Defaulting Lender Period, Required
Lenders, or the provisions of Section 9.4, release any material guarantor or all
or substantially all of the Collateral (except as otherwise provided for in the
Loan Documents), affect the number of Lenders required to take any action
hereunder or the definition of Advance Rate, Borrowing Base


-2-





--------------------------------------------------------------------------------



or Eligible Finance Receivables in a manner to provide additional availability
to Borrower.


Section 2. Amendments/Required Lenders


Subject to the satisfaction of the conditions precedent set forth in Section 3
below, Borrower, Agent and the Required Lenders agree that the Credit Agreement
shall be and hereby is amended as follows:


2.1Section 8.7(a) of the Credit Agreement (Financial Covenants) shall be amended
and restated as follows:


(a) The Borrower will at all times keep and maintain Consolidated Net Worth at
an amount not less than the Minimum Net Worth. For purposes of this Section,
“Minimum Net Worth” shall be $325,000,000 at all times.


2.2Section 8.21 of the Credit Agreement (Restricted Payments) shall be amended
and restated as follows:


Section 8.21 Restricted Payments. The Borrower shall not, nor shall it permit
any Subsidiary to, declare or pay any dividends on or make any other
distributions in respect of any class or series of its capital stock or other
equity interests (other than dividends payable solely in additional capital
stock issued by the Borrower) or purchase any class or series of its capital
stock or other equity; provided, however, that the foregoing shall not operate
to prevent (a) the making of dividends or distributions by any Subsidiary to the
Borrower or to any other Subsidiary, (b) other dividends and distributions made
with the prior written consent of the Required Lenders, (c) the Borrower making
purchases of any class or series of its capital stock or other equity so long as
(i) no Event of Default shall have occurred and be continuing, (ii) immediately
following such purchase Excess Availability is equal to or greater than 15% and
(iii) the aggregate amount of such purchases do not exceed $50,000,000 from July
24, 2020 through and including March 31, 2021 plus (B) an amount not to exceed
50% of cumulative Consolidated Adjusted Net Income for the period commencing
January 1, 2019, and (d) the Borrower making other purchases of any class or
series of its capital stock or other equity with the prior written consent of
the Required Lenders.


Section 3.  Conditions Precedent.


The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent (the date on which the following conditions
precedent have been satisfied being referred to herein as the “Effective Date”):


3.1The Borrower and the Lenders, shall have executed and delivered this
Amendment to the Administrative Agent.


-3-





--------------------------------------------------------------------------------



3.2The Restricted Subsidiaries parties to the Subsidiary Guaranty Agreement
shall have executed and delivered to the Administrative Agent their consent to
this Amendment in the form set forth below.
3.3Legal matters incident to the execution and delivery of this Amendment shall
be satisfactory to the Administrative Agent and its counsel.


Section 4.  Representations.


In order to induce the Lenders to execute and deliver this Amendment, the
Borrower hereby represents to the Administrative Agent, the Collateral Agent,
and the Lenders that as of the date hereof, (a) the representations and
warranties set forth in Section 6 of the Credit Agreement and in the other Loan
Documents are and shall be and remain true and correct (except that the
representations contained in Section 6.6 shall be deemed to refer to the most
recent financial statements of the Borrower delivered to the Agent) and (b) the
Borrower and the Restricted Subsidiaries are in compliance with the terms and
conditions of the Credit Agreement and the other Loan Documents and no Default
or Event of Default exists or shall result after giving effect to this
Amendment.


Section 5.  Miscellaneous.


5.1Except as specifically amended herein, the Credit Agreement shall continue in
full force and effect in accordance with its original terms. Reference to this
specific Amendment need not be made in the Credit Agreement, the Notes, or any
other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to or with respect
to the Credit Agreement, any reference in any of such items to the Credit
Agreement being sufficient to refer to the Credit Agreement as amended hereby.
5.2The Borrower heretofore executed and delivered, among other things, the
Company Security Agreement and hereby acknowledges and agrees that the security
interests and liens created and provided for therein secure the payment and
performance of the Obligations under the Credit Agreement as amended hereby,
which are entitled to all of the benefits and privileges set forth therein.
Without limiting the foregoing, the Borrower acknowledges that the “Secured
Indebtedness” as defined in, and secured by the Collateral pursuant to, the
Company Security Agreement shall be deemed amended to include all “Obligations”
as defined in the Credit Agreement as amended hereby.
5.3The Borrower agrees to pay on demand all reasonable and documented costs and
expenses of or incurred by the Administrative Agent in connection with the
negotiation, preparation, execution and delivery of this Amendment and the other
instruments and documents to be executed and delivered in connection herewith,
including the fees and expenses of counsel for the Administrative Agent.
5.4This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. This Amendment


-4-





--------------------------------------------------------------------------------



may be executed by means of (a) an electronic signature that complies with the
federal Electronic Signatures in Global and National Commerce Act, state
enactments of the Uniform Electronic Transactions Act, or any other relevant and
applicable electronic signatures law; (b) an original manual signature; or (c)
an e-mail transmission of a Portable Document Format File (also known as an
“PDF” file), faxed, scanned, or photocopied manual signature. Each electronic
signature or PDF, faxed, scanned, or photocopied manual signature shall for all
purposes have the same validity, legal effect, and admissibility in evidence as
an original manual signature. This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of New York (without regard
to principles of conflicts of laws).


[Signature Pages to Follow]


-5-






--------------------------------------------------------------------------------





This Amendment is entered into as of the date and year first above written.

World Acceptance CorporationBy
________________________________
R. Chad Prashad, President and Chief Executive Officer



Accepted and agreed to:
Wells Fargo Bank, National Association, individually as a Lender and as
Administrative Agent and Collateral Agent
By________________________________William M. Laird, Senior Vice President








--------------------------------------------------------------------------------








Bank of America, N.A.ByNameTitle
BANK OF MONTREAL




By _______________________________
     Name
     Title
Texas Capital Bank, National AssociationByNameTitleFirst Horizon Bank,
successor-by-conversion to First Tennessee Bank National AssociationBy
__________________________________
Name
Title


BANKUNITED, N.A.
By __________________________________
Name


AXOS BANK



-7-





--------------------------------------------------------------------------------




By __________________________________
Name
Title



PACIFIC WESTERN BANK
By __________________________________
Name
Title









-8-






--------------------------------------------------------------------------------



Acknowledgment and Consent
Each of the undersigned is a Restricted Subsidiary of World Acceptance
Corporation who has executed and delivered to the Collateral Agent, the
Administrative Agent, and the Lenders the Subsidiary Guaranty Agreement and the
Subsidiary Security Agreement. Each of the undersigned hereby acknowledges and
consents to the Third Amendment to Amended and Restated Revolving Credit
Agreement set forth above (the “Amendment”) and confirms that the Loan Documents
executed by it, and all of its obligations thereunder, remain in full force and
effect, and that the security interests and liens created and provided for
therein continue to secure the payment and performance of the Obligations of the
Borrower under the Credit Agreement after giving effect to the Amendment.


Dated as July 24, 2020.


[Signature Page to Acknowledgment and Consent to Follow]






--------------------------------------------------------------------------------



Each of the undersigned acknowledges that the Collateral Agent, the
Administrative Agent, and the Lenders are relying on the foregoing in entering
into the Amendment.

World Acceptance Corporation of AlabamaWorld Acceptance Corporation of
MissouriWorld Finance Company of Georgia, LLCWorld Finance Corporation of
Louisiana
World Acceptance Corporation of Oklahoma, Inc.
WAC of Oklahoma, LP
World Finance Company of South Carolina, LLC
WAC of South Carolina, LLC
World Finance Corporation of TennesseeWFC of South Carolina, Inc.World Finance
Corporation of IllinoisWorld Finance Corporation of New MexicoWorld Finance
Company of Kentucky, LLCWorld Finance Corporation of ColoradoWorld Finance
Corporation of WisconsinWFC Services, Inc.
World Finance Company of Mississippi, LLCWorld Finance Company of Idaho,
LLCWorld Finance Company of Utah, LLC
World Finance Company of Indiana, LLC






ByR. Chad Prashad, President and Chief Executive OfficerWFC Limited
PartnershipBy WFC of South Carolina, Inc.,
as sole general partner


ByR. Chad Prashad, President and Chief Executive Officer










